Citation Nr: 0705706	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial rating for schizophrenia, 
which is currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 2001 to September 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted service connection for 
schizophrenia with a 30 percent evaluation, effective 
September 16, 2003.  In December 2006, the veteran testified 
at a videoconference hearing before the Board.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The veteran and his representative contend that the veteran's 
service-connected schizophrenia is more severe than the 
current evaluation reflects.  The veteran also maintains that 
he is unable to obtain or maintain employment as a result of 
his service-connected disability.

During the 2006 videoconference hearing, the veteran 
testified that he receives treatment for his psychiatric 
disability from Dr. Scurria in Vicksburg, Mississippi.  The 
veteran also testified that he continues to receive 
psychiatric treatment from the VA Medical Center in Jackson, 
Mississippi.  A review of the claims file shows that Dr. 
Scurria's treatment records have not been obtained and the 
most recent VA medical record is dated November 2005.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide an address 
and the necessary authorization for Dr. 
Scurria.  Then, obtain the veteran's 
treatment records from Dr. Scurria and 
obtain the veteran's VA medical records 
since November 2005.

2.  After completion of the above, 
schedule the veteran for an appropriate VA 
psychiatric examination for the purpose of 
ascertaining the current nature and 
severity of the veteran's service-
connected schizophrenia.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must reflect that the claims folder 
was reviewed.  The examiner should provide 
a multi-axial diagnosis, to include Global 
Assessment Functioning (GAF) scale score, 
and an explanation of what the score 
means.  The examiner should be asked to 
indicate whether the veteran's 
schizophrenia is productive of:

1)flattened affect; 
2) circumstantial, circumlocutory, 
or stereotyped speech; 
3) panic attacks more than once a 
week; 
4) difficulty in understanding 
complex commands; 
5) impairment in short-term and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks);
6) impaired judgment;
7) impaired abstract thinking; 
8) disturbances of motivation and 
mood; 
9) difficulty in establishing and 
maintaining effective work and 
social relationships; 
10) suicidal ideation; 
11) obsessional rituals which 
interfere with routine activities; 
12) speech which is intermittently 
illogical, obscure, or irrelevant; 
13) near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately and effectively; 
14) impaired impulse control (such 
as unprovoked irritability with 
periods of violence); 
15) spatial disorientation; 
16) neglect of personal appearance 
and hygiene; 
17) difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
18) the inability to establish and 
maintain effective relationships; 
19) gross impairment in thought 
processes or communication; 
20) persistent delusions or 
hallucinations; 
21) grossly inappropriate behavior; 
22) persistent danger of hurting 
himself or others; 
23) intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); 
24) disorientation to time or place; 
25) memory loss for names of close 
relatives, his own occupation, or 
his own name; or 
26) inability to obtain or retain 
substantially gainful employment due 
solely to his service-connected 
schizophrenia.

3.  Following completion of the foregoing, 
readjudicate the issue on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time within which to respond.  Thereafter, 
the case should be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


